                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

Subtractus, Inc. d/b/a Ampersand
999 York Road
Guelph, Ontario
Canada, N1E 6Y9,

                    Plaintiff,

        v.                                                            Case No. ______________

Best Graphics Group Properties, LLC
W222 N600 Cheaney Drive
Waukesha, WI 53186,

                    Defendant.


                                           COMPLAINT


        Plaintiff Subtractus, Inc. d/b/a Ampersand (“Ampersand”), by its attorneys Quarles &

Brady LLP, for its Complaint against Defendant Best Graphics Group Properties, LLC (“Best

Graphics”), states as follows:

                                            Introduction

        1.       This is a dispute in which Best Graphics’ made false, deceptive, and/or misleading

representations to Ampersand to induce Ampersand to enter a contractual agreement to purchase

defective machinery and Ampersand now seeks to enforce its rights under common law and

Wisconsin’s Deceptive Trade Practices Act.

                                   Parties, Jurisdiction, and Venue

        2.       Plaintiff Subtractus, Inc., which does business as Ampersand is a corporation with

its principal place of business located at 999 York Road, Guelph, Ontario, Canada, N1E 6Y9.




QB\56410280.2
             Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 1 of 10 Document 1
        3.       Defendant Best Graphics Group Properties, LLC is a Wisconsin limited liability

company with its principal place of business located at W222 N600 Cheaney Drive, Waukesha,

Wisconsin, 53186.

        4.       The matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different countries. This Court therefore has jurisdiction of

this matter by virtue of 28 U.S.C. § 1332.

        5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this action occurred in this District and because the

parties have agreed contractually that any action on or related to the machinery shall be venued in

the state or federal courts located in the State of Wisconsin.

                                                Facts

        6.       In September, 2018 Ampersand’s President, Damian McDonald inquired into

purchasing a used Heidelberg ST-400 Saddle Stitcher (the “Machine”) from Best Graphics by

emailing Best Graphics’ Service Manager, Gary Martin (“Mr. Martin”), and Best Graphics’ Sales

Representative, A.J. Brahm (“Mr. Brahm”).

        7.       The Machine is designed to bind and staple paper products, such as books,

pamphlets, and magazines.

        8.       Mr. McDonald viewed the Best Graphics’ website, which listed the Machine as

low-usage, specifically stating “Approx. Book Count: 75,000,000 - Single Shift Operation.”

        9.       On September 28, 2018, Mr. Martin explained that Mr. McDonald could not inspect

the Machine because it was dismantled, but “a video of it running a job pre-tear down” was

available on Best Graphics’ website.




                                                 -2-
QB\56410280.2
             Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 2 of 10 Document 1
        10.     After reviewing the video, Mr. McDonald was concerned about the Machine’s

performance and emailed Mr. Brahm on October 9, 2018, stating “the machine is running quite

slow for an ST400, are there any mechanically/electronically limiting issues that you’re aware of

that I need to plan for?”

        11.     That same day, on October 9, 2018, Mr. Brahm responded to Mr. McDonald stating

“No issues governing the machine’s speed; frankly, they are a union shop - which might have

something to do with it - and also the fact that they frequently run very small size formats (which

we know from their Osako demo days, purchase order), so perhaps they ran slower to ensure all

pockets were ‘firing’ without misfeeds.”

        12.     On October 12, 2018, Mr. McDonald emailed Mr. Brahm expressing concerns, as

outlined below:




                                                -3-
QB\56410280.2
          Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 3 of 10 Document 1
        13.     After receipt of the October 12, 2018 email, Mr. Brahm called Mr. McDonald and

said that he would circle back with his team and Raff Printing, Inc. (“Raff Printing”) to make sure

there was a clear understanding on the Machine’s functionality by speaking with the operator to

determine which components were operational and which components were not working. Mr.

Brahm’s statement reassured Mr. McDonald regarding his concerns outlined in the October 12,

2018 email.




                                                -4-
QB\56410280.2
          Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 4 of 10 Document 1
         14.    On October 15, 2018, Mr. Brahm emailed Mr. McDonald forwarding a formal ST-

400 machine quotation, and making several observations regarding the Machine, as outlined

below:




         15.    Mr. McDonald relied on Best Graphics’ representations about the condition of the

Machine.




                                               -5-
QB\56410280.2
           Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 5 of 10 Document 1
        16.      On October 17, 2018, Ampersand and Best Graphics entered into a Purchase

Agreement (the “Agreement”) under which Best Graphics sold the Machine to Ampersand for a

total unit and shipping cost of $60,500. 1

        17.      On November 15, 2018, the Machine arrived at Ampersand’s facility.

        18.      Immediately upon inspection, Mr. McDonald notified Best Graphics that the

Machine’s main stitching unit was damaged, stating “the entire electrical cabinet has been pushed

back and down on one side.”

        19.      Mr. Brahm reassured Mr. McDonald that the damage was cosmetic and Mr. Brahm

told him to continue with the Machine’s installation.

        20.      When the Machine was fully installed and powered, Mr. McDonald noticed several

undisclosed problems with the Machine’s functionality, including the following components:

                      a) Feeders - the Machine only had 6 functioning feeders, rather than the 8
                         feeders Best Graphics represented; both UFA format motors and both TAS
                         format motors were nonoperational;

                      b) Automation - the Machine’s automation was not functional in 5 feeders so
                         the feeders only operated manually; 6 of the format motors were in poor
                         condition; the canbus cables were missing;

                      c) Intermediate Unit - the Machine’s electrical cabinet was badly damaged
                         causing misalignment of connected saddle components; the rear chain
                         pulled from the saddle at 0.5”;

                      d) Stitching Unit - the Machine’s lower clincher assembly bearings/brushings
                         were in poor condition, causing significant play in the stitch; the upper
                         stitching head driver assembly rod ends were in poor condition, causing
                         significant play in the stitch; the Machine could not close staples; oil leaked
                         in the main gear box;

                      e) Auxiliary - the Machine’s slave blower was not operational; the inverter
                         was not operational;



1
 The Agreement originally included optional installation costs but Ampersand subsequently opted to use a different
company for installation.

                                                       -6-
QB\56410280.2
           Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 6 of 10 Document 1
                    f) Control - the Machine’s control panel consistently displayed an inverter
                       communication error on start-up.

         21.     Mr. McDonald further discovered the main stitching assembly bearings were

broken and required replacement.

         22.     Mr. McDonald contacted the Machine’s manufacturer, Mueller Martini

Corporation (“Mueller Martini”), for a repair quote.

         23.     Mueller Martini’s manager then explained to Mr. McDonald that Mueller Martini

had previously attempted to repair the exact Machine at the facility of the previous owner, Raff

Printing, but discovered the Machine was not salvageable because it required over $343,076 in

total repairs.

         24.     On December 21, 2018, Mr. Brahm admitted, via email, that Mr. McDonald was

“correct that the machine was owned, and utilized by Raff Printing prior to being traded in to Best

Graphics.”

         25.     Upon information and belief, Raff Printing sold the Machine to Best Graphics in a

condition that was not suitable for resale.

         26.     Mueller Martini declined to repair the Machine because the Machine’s condition is

so systemically flawed that repairs will not get the Machine to minimum operational standards.

         27.     In its current condition, the Machine does not operate as designed because it cannot

bind or staple paper products.

         28.     Accordingly, the Machine is useless to Ampersand and its only value is in scrap

metal.

         29.     To date, Ampersand has expended a total of $93,118.54 related to the Machine,

including, but not limited to, $52,600 purchase price, $21,848.22 compressor, $15,000 installation,

and $3,670.32 to re-install Ampersand’s previous saddle stitcher.


                                                 -7-
QB\56410280.2
           Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 7 of 10 Document 1
                                              Count I
                                 (Violation of Wis. Stat. § 100.18)

        30.     Ampersand incorporates the paragraphs above as though fully restated herein.

        31.     Best Graphics made representations of fact, verbally, in writing, and in its

advertising, to Ampersand regarding the condition of the Machine with the intent to sell the

Machine to Ampersand.

        32.     The representations made by Best Graphics include but are not limited to (1) the

Machine had no mechanically/electronically limiting issues and “No issues governing the

machine’s speed”; (2) Mr. Brahm would circle back with his team and Raff Printing to make sure

there was a clear understanding on the Machine’s functionality by speaking with the operator to

determine which components were operational and which components were not working; (3) the

Machine had 8 operational feeders; (4) Best Graphics identified the Machine’s automation

capabilities through conversations with Raff’s operator; (5) “in its current state, the [Machine’s]

automation is ‘whole’ barring the observations above that the 2nd Cover Feeder needs some T.L.C.

before it would integrate back into the CPUs automation software”; and (6) the low-usage

advertisement on Best Graphics’ website as a “Approx. Book Count: 75,000,000 - Single Shift

Operation.”

        33.     Best Graphics’ representations were untrue, deceptive, and/or misleading as to the

true condition of the Machine.

        34.     Best Graphics’ representations materially induced Ampersand to purchase the

Machine.

        35.     As a direct and proximate result of Best Graphics’ representations, Ampersand

incurred pecuniary losses.




                                                -8-
QB\56410280.2
           Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 8 of 10 Document 1
        36.     Therefore, Ampersand is entitled to recover for pecuniary losses, costs, and

reasonable attorney fees in an amount to be determined at trial.

                                          Count II
                (Breach of the Implied Covenant of Good Faith & Fair Dealing)

        37.     Ampersand incorporates the paragraphs above as though fully restated herein.

        38.     Best Graphics owed a duty to Ampersand to act in good faith and deal fairly by

selling the Machine in a functional condition and/or warning Ampersand of any defects in the

Machine.

        39.     Best Graphics violated and intentionally neglected its duties under the Agreement

by misrepresenting the Machine’s condition, failing to properly inspect the Machine, and failing

to disclose an improper inspection of the Machine, and Best Graphics’ bad faith and unfair conduct

thwarted Ampersand’s reasonable expectations under the Agreement.

        40.     As a direct and proximate result of Best Graphics’ violation of the implied duty of

good faith and air dealing, Ampersand has suffered and will continue to suffer significant damages.

        41.     Therefore, Ampersand is entitled to recover its damages in an amount to be

determined at trial.




                                                -9-
QB\56410280.2
           Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 9 of 10 Document 1
        WHEREFORE, Plaintiff Ampersand respectfully requests this Court to enter judgment in

Ampersand’s favor as follows:

        a)       awarding a money judgment for damages, in an amount to be determined by the

                 trier of fact, including all amounts Plaintiff is entitled to recover for consequential

                 and/or punitive damages;

        b)       awarding all attorney fees and expenses incurred in this action as allowed by law;

        c)      awarding all interest on the above amounts allowed by law, including pre- and

                 post-judgment interest; and

        d)       awarding such other and further relief as this Court deems necessary, proper, and

                 just.

                                                  Jury Demand

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Ampersand hereby requests

trial by jury of all issues triable in this action.



        Dated this 16th day of April, 2019.



                                                  QUARLES & BRADY LLP

                                                  Electronically signed by Averi A. Niemuth
                                                  Kevin M. Long (SBN 1018128)
                                                  Averi A. Niemuth (SBN 1102411)
                                                  411 East Wisconsin Avenue, Suite 2350
                                                  Milwaukee, Wisconsin 53202
                                                  Telephone: (414) 277-5163
                                                  Facsimile: (414) 978-8963
                                                  E-mail: kevin.long@quarles.com

                                                  Attorneys for Plaintiff Subtractus, Inc. d/b/a
                                                  Ampersand



                                                      -10-
QB\56410280.2
          Case 2:19-cv-00555-DEJ Filed 04/16/19 Page 10 of 10 Document 1
